AXJSTIN   ~1. Texan
GERALD c. MANN




    Honorable L. D. Bartwell
    County Attorney-;Hunt County
    Greenville, Texas
    Dear Sir:              OpLnton No. Q-2529
                           Re: Payment of-city poll tax as pre-
                                requisite to voting; dlscrlmlna-
                               .tlon as to sex.
           We acknowledge receipt of your Inquiry recently sub-
    mltted from which we quote:
           "The City of Wolfe City In Hunt County,
        Texas, through its officials, have published
        a statement that the male population residing
        In that city will be required to present a
        city poll tax before they will be permitted
        to vote in a county primary election to be
        held on July 27th and further declares that
        this rule shall not apply to female voters.
        This is a new rule published by the City
        Council.
           "I would like a ruling of the Attorney
        General's Office as to whether the election
        judges may permit female voters to vote In a
        county prlmarg electIon in the Wolfe City box
        without having paid a cltg poll tax, and at
        the same time prohibit the male voters to
        vote In the same electlon without having
        paid the city poll tax."
           It is well settled that titles may levy and collect an
    annual poll tax. Article 1030, Revised Civil Statutes:
           "The City Council shall have power to levy
        and collect an annual poll tax, not to exceed
        One ($1.00) Dollar of every inhabitant of said
        city over the aae of twenty-one (21) and under
        sixty (60) vears, those persons exempt by law
        from paying the State Poll Tax excepted, who
        is a resident thereof at the time of such an-
        nual assez3sment.l'(,gmphaslsours)
Honorable L. D. Hartwell, page 2         O-2529


       Article 2955, Revised Civil Statutes, reads in part as
follows:
       "Every person subject to none of the fore-
    going dlsquallficatlons * * * shall be deemed
    a qualified elector * * *; provided that any
    voter who is subject to pay a poll tax under
    the laws of this State or ordinances of any city
    or town In this State, shall have paid said tax
    before offering to vote In any election In this
    State and holds a receipt showing that said poll
    tax was paid before the first day of February
    next preceding such election * * *"
       Our Opinion No. 0-969, approved June 21, 1939, holds
that the two articles just quoted, when considered together,
disqualify all voters In all elections who fail to pay thelr
city poll taxes in the manner and within the time provided by
law. See Powell v. City of Baird, Civ. App., 127 S.W. (2d)
206; Ibid, Supreme Court, 128 S.W. (2d) 786.
       From your letter, however, it appears the City Council
of Wolfe City has decreed (by ordinance, we presume) that only
male voters shall be required to present a city poll tax re-
ceipt in order to vote in the July primary, whereas female
voters may vote In such election without having paid such tax.
       Prior to the adoption of the Nineteenth Amendment to
the Federal Constitution providing that "the right of citizens
of the United States to vote shall not be denied or abridged
by the United States or by any State on account of sex;
Article 1030, R.C.S., supra, read as follows:
       "The City Council shall have power to levy
    and collect an annual poll tax, not to exceed one
    dollar, of every male inhabitant of said city over
    the age of twenty-one and under sixty years, etc."
    (Emphasis ours)
       The statute was amended by the Fort -second Legislature
(Acts 1931, 42nd Leg., p. 377, Ch. 223, 817 , the word? "of
every inhabitant of said city being substituted for of every
male inhabitant of said city."   The intent of the Legislature
Ghus    obvious, without resort to construction; any argument
or contention to the contrary being entirely dispelled by
reading the emergency clause of the amendatory Act: "The fact
that under the present law only male inhabitants of,,cities
are subject to poll tax creates an emergency, etc.
       You are therefore advised that the City Council of
.   .




    Honorable L. D. Hartwell, page 3        O-2529


    Wolfe City may not legally require a city poll tax of male
    persons as a condition precedent to the privilege of suffrage,
    while granting the ballot to female voters not otherwise ex-
    empt, who do not pay the tax.
                                  Yours very truly
                               ATTORRRY GEHERAL OF TEXAS

                                  By s/Benjamin Woodall
                                       Benjamin Woodall
                                              Assistant

    BW:EP:wa

    APPROVED JULY 15, 1940
    s/Grover Sellers
    ATTORNEYGENERAL
    Approved Opinion Committee Bg s@B   Chalrman